Case 4:19-cr-00305-BLW Document1 Filed 09/24/19 Page 1 of 3

BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
JOHN C. SHIRTS, IDAHO STATE BAR NO. 9295

ASSISTANT UNITED STATES ATTORNEY Us

DISTRICT OF IDAHO Oe COupy

801 E. SHERMAN AVE SUITE 192 se Ss

POCATELLO, ID 83201 Reva _ i 4 “(8

TELEPHONE: (208) 478-4166 SIRs

FACSIMILE: (208) 478-4175 C. Lae ise aN Ties tine
Otsraaeed VE ot (rele

OF [Ba ALO

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

 

 

 

Casegnle pGO= AGS Ee BLW

Plaintiff, CR-19 30 “
INDICTMENT

vs.
18 U.S.C. § 922(¢)(1)
TIMOTHY EARNEST HUDSON, 18 U.S.C. § 924 (a)(2)

18 U.S.C. § 924(d)

Defendant. 28 U.S.C. § 2461 (c)

The Grand Jury charges:
COUNT ONE

Possession of a Firearm by a Prohibited Person
18 U.S.C. §§ 922(g)(1) and 924 (a)(2)

On or about July 31, 2019, in the District of Idaho, the defendant, TIMOTHY EARNEST
HUDSON, knowing he had previously been convicted of a crime punishable by imprisonment
for a term exceeding one year, to wit: a 2016 felony conviction for Possession with Intent to
Deliver a Controlled Substance, in Bonneville County, Idaho, Case No. CR-2015-15328, and a

2010 felony conviction for Fleeing or Attempting to Elude a Peace Officer, in Bonneville

INDICTMENT - 1

 
Case 4:19-cr-00305-BLW Document1 Filed 09/24/19 Page 2 of 3

County, Idaho, Case No. CR-2010-11083, did knowingly possess in and affecting interstate
commerce, a firearm, to wit: a Ruger LCP, .380 caliber pistol, serial number 376-14508, said

firearm having traveled in interstate commerce, in violation of Title 18, United States Code,

Sections 922(g)(1) and 924 (a)(2).

CRIMINAL FORFEITURE ALLEGATION

Firearm Forfeiture
18 U.S.C, § 924(d) and 28 U.S.C. § 2461(c)

Upon conviction of the offense alleged in Count One of this Indictment, the defendant,
TIMOTHY EARNEST HUDSON, shall forfeit to the United States, any firearms or ammunition
involved in or used in the commission of the offense. The property to be forfeited includes, but

is not limited to, the following:

1. Seized Property.
a. A Ruger LCP, .380 caliber pistol, serial number 376-14508, and

b. All associated ammunition.
2. Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,
the government will seek forfeiture of substitute assets, “or any other property of the defendant”
up to the value of the defendant’s assets subject to forfeiture. The government will do so when

the property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third person;

C. Has been placed beyond the jurisdiction of the court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property which cannot be subdivided

INDICTMENT - 2
Case 4:19-cr-00305-BLW Document1 Filed 09/24/19 Page 3 of 3
without difficulty.
Dated this A 4 day of September, 2019.

A TRUE BILL

/s/ [signature on reverse]

 

FOREPERSON

BART M. DAVIS
UNITED STATES ATTORNEY
By:

 

JOHN C. SHIRTS
ASSISTANT UNITED STATES ATTORNEY

INDICTMENT - 3

 
